Case 3:20-mj-00454-MEL Document 1-1 Filed 04/29/20 Page 1 of 4

AFFIDAVIT IN SUPPORT OF THE CRIMINAL COMPLAINT
I, Yance Vargas, being duly sworn, depose and state as follows:

1. I am currently employed as a Postal Inspector with the United States Postal
Inspection Service (USPIS) and have been so employed since September 2016. I am
currently assigned to the Multifunctional Team at the San Juan Field Office where
my duties include, but are not limited to, the investigation of assaults against United
States Postal Service (USPS) employees. I have received formal classroom training
from the USPIS at the Career Development Unit in Potomac, Maryland. I also have
additional law enforcement training and on the job experience with other Postal
Inspectors, federal agents, and local law enforcement agents in connection with the

investigation of said offenses and related offenses.

2. The facts stated in this affidavit are based upon my personal knowledge, as well as
conversations with other law enforcement personnel and witnesses involved in this
investigation. Since I am submitting the affidavit for the limited purpose for
establishing probable cause, I have not set forth each fact learned during the course
of this investigation. Rather, I have set forth only those facts that I believe are
necessary to establish probable cause for the relief sought herein. The facts are

relayed in substance and in part, unless otherwise indicated.

3. Based on the facts set forth in this affidavit, there is probable cause to believe that
Wilfredo Fontanez Reyes has violated 18 U.S.C. § 111, assaulting a federal

employee engaged in or on account of the performance of official duties.

4. On Tuesday, April 28, 2020, at approximately 9:46 AM, the Postal Police Command
Center received a call from postal management indicating an employee had been
physically assaulted in the lobby of the Comerio Post Office, located at 37 Carr. 778

Ste. 3, Comerio, Puerto Rico.

Page 1 of 4
Case 3:20-mj-00454-MEL Document 1-1 Filed 04/29/20 Page 2 of 4

. USPIS Inspector Y. Vargas and USPIS Task Force Officers went to the Comerio
Post Office where Inspector Vargas interviewed the victim, a Comerio postal

employee. The victim stated the following:

. At approximately 9:33 AM, the victim was approached by a USPS employee who
indicated there was an irate customer demanding to speak to postal management
about a package. The victim went up to the lobby side door to speak to the customer,
later identified as Wilfredo Fontanez Reyes, who receives mail at P.O. Box #972 in
the Comerio Post Office. The defendant stated he wanted a package with tracking
number LW580903164CN. The victim advised the defendant that the parcel had not
been processed yet due to the high volume of packages at the facility. The defendant
insisted he wanted the package immediately and told the victim to go look for it.
The victim replied that he was not able to look for the parcel at that moment and

advised defendant to come back at a later time.

. Inresponse, the defendant punched the victim in the face, injuring his right eye. The
victim held on to the defendant as he attempted to leave the postal facility. The
altercation between defendant and the victim continued outside the main entrance
of the Post Office where the defendant kicked the victim in the face, injuring his left
eye. A postal employee observed the assault and assisted the victim in detaining
defendant until Puerto Rico Police Agents arrived at the scene and took custody of
defendant. The victim received medical care at the Comerio Medical Treatment

Center for injuries to his eyes and bruises on his arms.

. Inspector Vargas interviewed the USPS employee who observed the victim outside
on the floor with defendant. The witness assisted the victim in restraining defendant

until the police arrived and placed defendant in handcuffs.

. Inspector Vargas reviewed the CCTV recording that captured the initial incident.
The video depicts the defendant speaking to the victim and then punching the victim

in the face. The video then shows defendant’s attempt to flee and the victim running

Page 2 of 4
Case 3:20-mj-00454-MEL Document 1-1 Filed 04/29/20 Page 3 of 4

after the defendant. The video ends showing the defendant and victim exit the Post

Office and the assault continuing outside view of the camera.

10. At approximately 5:15 PM, USPIS Inspector Y. Vargas and USPIS Task Force

11.

Officers went to the Puerto Rico Police Station, located at Carr. 778, Comerio, PR,
where the defendant was being held in custody. The defendant was informed of his
Miranda Rights and acknowledged them by signing a USPIS “Miranda Warnings”
document. The defendant voluntarily waived his Miranda rights and agreed to an

interview with Inspector Vargas.

Defendant stated that at approximately 6:00 AM he was attempting to pick up a
parcel from the Comerio Post Office, but was informed the parcel had not arrived
yet by postal employees. The defendant added, upon returning at approximately
9:00 AM, he still could not retrieve his parcel and felt disrespected by the victim’s
tone of voice towards him. The defendant did acknowledge to Inspector Vargas he
was aware the victim was a postal employee. Additionally, the defendant stated to
Inspector Vargas that he punched the victim in the face in response to not receiving
his parcel and attempted to flee from the Post Office. Upon asking the reason behind
the defendant punching the victim, the defendant stated the victim was not providing
the parcel on purpose and then further stated “he deserved it”. The interview was

subsequently concluded with defendant without incident.

12.Based on the facts set forth above, I believe there is probable cause to charge

Wilfredo Fontanez Reyes with violating 18 U.S.C. § 111, assaulting a federal

employee engaged in or on account of the performance of official duties.

Yimce AGoe« FETBIY
Yfnce Vargas, péstal Inspector
United States Postal Inspection Service

 

Page 3 of 4
YE: US. u Case fee en) trommbanene KoyemcRor-H Feb 429/20 Page 4 of 4

 

Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone on this

29" day of April, 2020.0% A226 pm.

oj
Hon. Marcos E. Lopez

Magistrate Judge, United States District
Court

Page 4 of 4
